Citation Nr: 9927847	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-06 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disabilities, claimed as a gastric ulcer, gastritis, and 
irritable bowel syndrome.  

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to service connection for benign prostatic 
hypertrophy.

4.  Entitlement to an evaluation in excess of 10 percent for 
allergic skin reaction secondary to dracunculiasis.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had more than 20 years of active service prior to 
his retirement in April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran has not submitted evidence to show that the 
gastrointestinal complaints for which he was treated during 
active service constituted a chronic disability; post service 
medical records do not contain a current diagnosis of a 
gastrointestinal disability.  

2.  The veteran has not submitted evidence to show that the 
conjunctivitis for which he was treated during active service 
constituted a chronic disability; post service medical 
records are negative for treatment for or a current diagnosis 
of conjunctivitis.  

3.  The veteran has not submitted evidence of prostatic 
hypertrophy during service, or of a current diagnosis of 
prostatic hypertrophy. 

4.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

5.  The veteran's skin disability is productive of periodic 
outbreaks of exfoliation and itching over an extensive area, 
but without constant exudation or itching, extensive lesions, 
or disfigurement.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for service connection for gastrointestinal 
disabilities, claimed as a gastric ulcer, gastritis, and 
irritable bowel syndrome.  38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for 
conjunctivitis.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for benign 
prostatic hypertrophy.  38 U.S.C.A. § 5107 (West 1991).  

4.  The criteria for an evaluation in excess of 10 percent 
for allergic skin reaction secondary to dracunculiasis have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Gastrointestinal disability

Service medical records show that the veteran was treated for 
stomach cramps with diarrhea in August 1978.  He claimed to 
have eaten some bad pork.  The assessment was 
gastroenteritis.  

September 1978 records indicate that the veteran complained 
that greasy foods and pork irritated his digestion.  A review 
of the record shows that the veteran did not have a 
gastrointestinal disease.  

Records from January 1979 reveal that the veteran was treated 
for complaints of vomiting for the past one to two days.  He 
had epigastric pain and burning after vomiting.  The veteran 
reported smoking and drinking whiskey almost every day.  The 
impression was questionable gastric ulcer.  

The March 1992 discharge examination was negative for a 
gastrointestinal disability.  The veteran denied frequent 
indigestion and stomach trouble on the Report of Medical 
History obtained at that time.  

The post service medical records include the report of a VA 
examination conducted in November 1992.  The veteran did not 
have any gastrointestinal complaints.  The digestive system 
was normal, and there was no diagnosis of a gastrointestinal 
disability.  

The report of a July 1995 private examination notes that the 
veteran would have watery diarrhea for three or four days 
when his skin rash was bad.  There was no pain, blood, or 
mucus, and he had no other gastrointestinal symptoms.  The 
examiner stated that the veteran's diarrhea sounded like 
irritable bowel syndrome, and was probably associated with 
the stress of his skin, nasal and headache problems.  

The veteran was afforded a VA examination for digestive 
disorders in November 1998.  He was noted to have been 
examined for a gastric ulcer during service.  He also had a 
history of severe diarrhea with lower abdominal cramping 
after his return from the Persian Gulf, but this had improved 
considerably over the past several years.  The veteran had no 
more epigastric symptoms, no more ulcer type discomfort, and 
he denied any discomfort associated with pain above the 
umbilicus.  On examination of the abdomen, there were no 
masses, tenderness, organomegaly, or costovertebral angle 
tenderness.  The final diagnoses stated that there were no 
ulcer symptoms.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for gastrointestinal disabilities.  The service 
medical records show he was treated in 1978 for 
gastroenteritis and in 1979 for a questionable ulcer.  The 
presence of an ulcer was not confirmed and gastroenteritis 
was not found to be chronic.  The veteran did not receive any 
additional treatment for gastrointestinal problems for 
approximately the last 12 years of active service.  The March 
1992 discharge examination was negative for a 
gastrointestinal disability, and the veteran did not report a 
disability at that time.  The post service medical records 
show only a single complaint of diarrhea in July 1995, which 
the examiner indicated "sounds like irritable bowel 
syndrome".  However, the examiner did not confirm the 
presence of a chronic gastrointestinal disability.  The 
November 1992 VA examination found that the digestive system 
was normal.  The veteran has submitted treatment records 
dated from 1992 to 1998 from the military base where he 
receives his regular medical care, but these are completely 
negative for a gastrointestinal disability.  The November 
1998 VA examination of the digestive system found that the 
veteran was not currently experiencing any symptoms, and was 
negative for a current gastrointestinal disability.  
Therefore, as there is no evidence of a chronic 
gastrointestinal disability during service, and no evidence 
of a current chronic disability on the most recent 
examination of record, the Board finds that the veteran's 
claim for service connection for gastrointestinal 
disabilities, claimed as a gastric ulcer, gastritis, and 
irritable bowel syndrome, is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).

Conjunctivitis

The service medical records indicate that the veteran was 
seen for a mild conjunctival infection over a period of 
several days in February 1975.  There was no evidence of 
cornea or chamber involvement.  A smear was negative for 
bacteria.  The impression was conjunctivitis.  

The veteran was treated for eye itch and discomfort in 
October 1978.  There was a mild inflammatory process on the 
surface of each conjunctiva.  The impression was 
conjunctivitis.  

Records from October 1983 indicate that the veteran 
complained of redness, itching, and a burning sensation in 
both eyes.  Some discharge and redness of the cornea was 
noted.  The assessment was conjunctivitis.  

The veteran was seen for eye irritation in October 1985.  He 
was noted to have a resolving stye.  The examiner stated that 
there was no conjunctival infection.  

The March 1992 discharge examination was negative for 
conjunctivitis.  The veteran answered "yes" to a history of 
eye trouble on the Report of Medical History obtained at that 
time.  

The post service medical records include the report of the 
November 1992 VA examination.  The eyes were noted to be 
normal.  

Treatment records note that the veteran was seen in July 1996 
for complaints of redness and irritation of the left eye.  
The assessment was a hordeolum.  

December 1996 treatment records show that the veteran 
underwent an ophthalmologic examination.  Conjunctivitis was 
not noted. 

March 1997 treatment records indicate that the veteran was 
seen with complaints of two weeks of clear drainage from his 
left eye.  The assessments did not include conjunctivitis.  

The veteran was afforded a VA examination of his eyes in 
November 1998.  The diagnoses included glaucoma, no diabetic 
retinopathy, and myopia.  There was no diagnosis of 
conjunctivitis.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for conjunctivitis.  The service medical records 
show that the veteran was treated on three occasions between 
1975 and 1983 for conjunctivitis.  However, there was no 
diagnosis of a chronic disability, and the veteran's eyes 
were normal at the March 1992 discharge examination.  The 
post service medical records indicate that the veteran has 
been seen on two occasions for complaints concerning his 
eyes, but that the diagnoses did not include conjunctivitis.  
The post service eye examinations have all been negative for 
conjunctivitis.  Therefore, as the evidence does not show 
that the conjunctivitis treated during service was a chronic 
disability, and the post service medical records are negative 
for a current diagnosis of conjunctivitis, his claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Prostatic Hypertrophy

The service medial records are negative for a prostate 
disability.  

The veteran was seen for complaints of frequency, urgency, 
and some hesitancy in September 1975.  The prostate was 
normal on examination.  He continued to be followed for his 
complaints in October 1975, but there was no diagnosis of a 
prostate disability.  The veteran was seen for urological 
complaints in September 1989.  His prostate was noted to be 
of normal size, and there was no diagnosis of a prostate 
disability.  The March 1992 discharge examination stated that 
the prostate was within normal limits. 

The post service medical records are also negative for a 
prostate disability.  The November 1992 VA examination was 
negative for a prostate disability, and a July 1995 private 
examination noted that there was no suggestion of a prostatic 
disease.  The November 1998 VA examination states that the 
examination of the prostate was negative.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for prostatic hypertrophy.  The Board notes that 
service connection is currently in effect for urethral 
diverticula.  However, the service medical records are 
completely negative for a prostate disability, as are the 
post service medical records.  Every recorded examination of 
the prostate has found that it is normal.  Therefore, as 
there is no evidence of a current diagnosis of the claimed 
disability, the veteran's claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992);

Increased Rating

The veteran contends that the 10 percent evaluation currently 
assigned to his skin disability is inadequate to reflect its 
current level of severity.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The record shows that entitlement to service connection for 
photodermatitis, eczema, tinea pedis, and pseudofolliculitis 
barbae of the face was established in a November 1993 rating 
decision.  A zero percent evaluation was assigned, effective 
from May 1992.  In an October 1996 rating decision, the 
diagnosis of the veteran's disability was changed to allergic 
skin reaction secondary to dracunculiasis, and the evaluation 
was changed to the current 10 percent rating, also effective 
from May 1992.  

The rating code does not contain a listing for allergic skin 
reaction secondary to dracunculiasis.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's disability is evaluated by analogy to eczema.  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant is evaluated as 50 percent disabling.  
When there is exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
merited.  For exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
warranted.  A zero percent rating is assigned for slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.118, Code 7806.  

The evidence for consideration includes treatment records 
dated August 1992 and September 1992 from the outpatient 
clinic at Fort Lee, Virginia.  The August 1992 records 
indicate that the veteran had a history of a rash, but that 
it was not currently present.  The assessment was pruritic 
(intermittent) rash.  September 1992 records state that the 
veteran had experienced a follicular/vesicular rash for the 
past 18 months.  This was aggravated by heat and direct 
sunlight.  On examination, there were no appreciable lesions.  
The impression was photodermatitis.  

The veteran was afforded a VA general medical examination in 
November 1992.  He gave a history of a rash over all of his 
body since November 1990, with itching.  This was treated 
with medication, but if he ceased to use this medication, the 
rash would return.  It was worse in sunlight and hot weather.  
On examination, there was no evidence of dermatitis.  The 
skin was within normal limits.  The final diagnoses included 
skin condition, most likely tinea versicolor from the 
description, by history.  

Treatment records dated June 1994 show that the veteran 
complained of little blisters and bumps on his skin.  On 
examination, the skin of the arms and chest was grossly 
normal.  The assessment was dry skin, well controlled. 

December 1994 records show that the veteran was again seen 
for complaints that included his skin disability.  A few 
small hyperpigmented patches on the chest and arms were noted 
on examination.  There were no vesicles, or excessive dry 
skin areas.  The assessment was pruritus/skin rash, of 
questionable etiology, a probable mild eczematous condition.  
The examination was unremarkable.  

In April 1995, records show that the veteran was examined for 
his skin disability.  He had dry skin, with a few scattered 
erythematous papules.  The assessment was dermatitis.  

A July 1995 private examination states that the veteran begin 
to experience an intensely pruritic rash in May 1992.  This 
had begun with blisters, which had crusted over and then left 
pigmented small papules which gradually faded away.  He also 
described a "worm-like thing" in one of his blisters, which 
he pulled out of his skin.  One of them emerged at the wrist, 
and two others emerged from the right axilla.  This had not 
been repeated, but he currently had a vesiculo-papular rash 
which was present most of the time, and was kept under 
control by use of mineral bath oil and medication.  On 
examination, the veteran had a widespread follicular rash 
with pigmentation.  A few lesions were papular with one small 
blister on the right forearm.  He had a small scar at the 
right wrist said to be the emergence site of the worm.  The 
assessment noted that the veteran's skin rash had been 
regarded and was being treated as eczema.  However, the 
examiner noted that it was possible that the veteran had 
contracted dracunculiasis in the Persian Gulf.  While the 
worm which caused this disability would now be dead, it could 
result in a generalized allergic skin reaction, which may 
have never settled.  There were no tests to confirm or refute 
the diagnosis in the absence of seeing the worm.  The 
examiner opined that the rash was a disability for the 
veteran, but it seemed to be calmed with mineral oil.  

August 1995 records show that the veteran complained of 
recurrent blistering and reddened sores.  The examination 
showed that the skin of the scalp, face, and chest was 
normal.  The back and legs had scattered hyperpigmented 
macules.  The right fourth toe also had hyperpigmentation 
with plaque and scaliness.  The provisional diagnosis was 
dermatitis, of an unknown etiology.  The final assessment was 
a questionable allergic phenomenon, possibly secondary to 
dracunculiasis.  

The veteran was afforded a VA examination in November 1998.  
He stated that he had a skin rash that would come and go ever 
since 1991.  This occurred mostly on his upper back.  
Otherwise, he had no other skin disease to his knowledge.  On 
examination, the veteran did not have any current skin 
disease.  
The Board finds that an evaluation in excess of 10 percent 
for the veteran's skin disability is not merited at any time 
since entitlement to service connection became effective in 
May 1992.  The veteran's skin disability was not found to be 
active in August 1992, September 1992, November 1992, or June 
1994.  Only a few hyperpigmented patches and erythematous 
papules were noted in December 1994 and April 1995.  The 
veteran had a widespread follicular rash with pigmentation on 
the July 1995 private examination, but only a few of the 
lesions were papular, with only one small blister.  The 
August 1995 treatment records noted hyperpigmented macules of 
the back and legs, with a normal face, scalp, and chest.  
Neither the July 1995 or August 1995 examinations show 
evidence of the constant exudation or itching, extensive 
lesions, or marked disfigurement required for a 30 percent 
evaluation.  The veteran's skin was normal when last examined 
in November 1998.  Therefore, the veteran's symptomatology 
does not more nearly resemble that of the next highest 
evaluation at any time during the appeal period, and an 
increased rating is not warranted.  38 C.F.R. §§ 4.7, 4.118, 
Code 7806.  


ORDER

Entitlement to service connection for gastrointestinal 
disabilities, claimed as a gastric ulcer, gastritis, and 
irritable bowel syndrome, is denied. 

Entitlement to service connection for conjunctivitis is 
denied. 

Entitlement to service connection for benign prostatic 
hypertrophy is denied. 

Entitlement to an evaluation in excess of 10 percent for 
allergic skin reaction secondary to dracunculiasis is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

